Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 1 of 15 PageID #: 42
                                                                                                    FILED
                                                                                                    CLERK
                                                                                        1:57 pm, Jul 23, 2021
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                               U.S. DISTRICT COURT
 ------------------------------------------------------------------X                   EASTERN DISTRICT OF NEW YORK
                                                                                            LONG ISLAND OFFICE
 IN RE FDCPA MAILING VENDOR
 CASES.                                                                MEMORANDUM &
                                                                       ORDER

                                                                       Civil Action Nos. 21-2312,
                                                                       21-2587, 21-3002, 21-3383,
                                                                       21-3434 & 21-3462


 ------------------------------------------------------------------X

 GARY R. BROWN, United States District Judge:

         This memorandum addresses pending cases predicated upon purported violations of the

 Fair Debt Collection Practices Act (“FDCPA”) emanating from the provision of data by debt

 collectors to mailing vendors. No actual damages are alleged by plaintiffs in any of these cases,

 all of which have been filed as class actions. Recent developments in the law, including the

 Supreme Court’s decision in TransUnion LLC v. Ramirez, 141 S. Ct. 2190 (2021), suggest that the

 plaintiffs in these cases lack standing and the Court therefore has no jurisdiction over these matters.

 In each of the cases referenced herein, the Court issued a show cause order directing that each

 plaintiff demonstrate standing and providing the plaintiff an opportunity to providing factual

 material and authority. In each case, the plaintiff has failed to demonstrate a concrete injury that

 would provide a basis for standing. As such, for the reasons discussed and to the extent described

 herein, these cases are dismissed.


 The FDCPA and its Use and Abuse in this Judicial District

         The FDCPA was enacted in response to a “serious national problem” of debt collection

 abuse. S. Rep. 95–382, at 2 (1977), reprinted in 1977 U.S.C.C.A.N. 1695, 1696. Congress enacted
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 2 of 15 PageID #: 43




 the statute “to eliminate abusive debt collection practices by debt collectors, to insure that those

 debt collectors who refrain from using abusive debt collection practices are not competitively

 disadvantaged, and to promote consistent State action to protect consumers against debt collection

 abuses.” Greco v. Trauner, Cohen & Thomas, L.L.P., 412 F.3d 360, 363 (2d Cir. 2005) (quoting

 15 U.S.C. § 1692(e)); see also Benzemann v. Citibank, N.A., 806 F.3d 98, 100 (2d Cir. 2015)

 (same); see also Moukengeschaie v. Eltman, Eltman & Cooper, P.C., No. 14-CV-7539 (MKB),

 2016 WL 1274541, at *3 (E.D.N.Y. Mar. 31, 2016) (“The FDCPA was enacted to protect

 consumers from abusive debt collection practices by third-party debt collectors, to create parity in

 the debt collection industry and to standardize governmental intervention in the debt collection

 market.”). In order to achieve these objectives, “the FDCPA creates a private right of action for

 debtors who have been harmed by abusive debt collection practices.” Benzemann, 806 F.3d at 100

 (citation omitted). As the Second Circuit has explained:

         The legislative history of the passage of the FDCPA explains that the need for the
         FDCPA arose because of collection abuses such as use of “obscene or profane
         language, threats of violence, telephone calls at unreasonable hours,
         misrepresentation of a consumer’s legal rights, disclosing a consumer’s personal
         affairs to friends, neighbors, or an employer, obtaining information about a
         consumer through false pretense, impersonating public officials and attorneys, and
         simulating legal process.”

 Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002) (quoting S. Rep. No. 95–382, at 2).

         The history of the deployment of the statute before this Court includes actions that appear

 fully consistent with its laudable Congressional purpose.        See, e.g., Hamlett v. Santander

 Consumer USA Inc., 931 F. Supp. 2d 451, 457 (E.D.N.Y. 2013) (involving allegations that

 “defendants called plaintiffs—including one plaintiff who suffers from mental disabilities and was

 uninvolved in the underlying loan—9,500 times over 11 months,” and “made threats including

 false threats of arrest”).




                                                  2
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 3 of 15 PageID #: 44




         Legions of FDCPA cases that have little to do with the purposes of the statute have

 appeared on this Court’s docket. “As my colleagues in the Eastern District of New York have

 observed [in confronting] lawyers [who] have attempted to apply [the FDCPA] in ways Congress

 never imagined or intended, ‘remedial laws can themselves be abused and perverted into money-

 making vehicles for individuals and lawyers.’” Ostreicher v. Chase Bank USA, N.A., No. 19-CV-

 8175 (CS), 2020 WL 6809059, at *6 (S.D.N.Y. Nov. 19, 2020) (quoting Saunders v. NCO Fin.

 Sys., Inc., 910 F. Supp. 2d 464, 465 (E.D.N.Y. 2012)) (collecting cases). Judge Cogan in Saunders,

 in turn, raised a “serious concern that this lawsuit reflects an attempt by plaintiff and/or his attorney

 to manipulate the law for an improper purpose,” to wit: “whether plaintiff deliberately misled NCO

 for the purpose of creating a claim against it under the FDCPA and the TCPA that could be settled

 for nuisance value plus attorneys’ fees.” Saunders, 910 F. Supp. 2d at 471 (ordering Rule 11

 hearing).

         In another case, Judge Garaufis considered a claim that a letter referring to a plaintiff as a

 “customer” of the debt collector constituted an actionable violation of the statute. In rejecting this

 claim, Judge Garaufis observed:

         Both parties assert that no court has considered whether the word “customer” is
         deceptive under the FDCPA. This dearth of authority likely exists because only
         attorneys willing to engage in “bizarre or idiosyncratic interpretations” of a
         collection notice would advance such claims. Plaintiff’s attorney’s willingness to
         advance such a far-fetched legal theory is due, in all likelihood, to the provisions in
         the consumer protection statute at issue affording statutory damages without proof
         of harm and the availability of class action treatment. Congress enacted the FDCPA
         in order to combat egregious abuses of debtors, abuses that are real and troubling.
         It is almost as troubling, however, for an attorney to take unreasonable advantage
         of Congress’s good intentions and the sound legislation it has enacted.

 Turner v. Asset Acceptance, LLC, 302 F. Supp. 2d 56, 59 (E.D.N.Y. 2004). Or as Judge Cogan

 observed:

         In this Court, however, and I suspect in many others, the use of the statute has



                                                    3
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 4 of 15 PageID #: 45




        evolved into something quite different than its original purpose would suggest. The
        majority of cases that I see under the statute are brought by a handful of the same
        lawyers, based on complaints that read much more like legal briefs than complaints.
        Frequently, these cases are brought on behalf of the same debtor-plaintiffs, who
        seize on the most technical alleged defects in collection notices or telephone
        communications, often raising claims of “confusion” or “deception” regarding
        practices as to which no one, not even the least sophisticated consumer, could
        reasonably be confused or misled. These cases are often brought for the non-
        salutary purpose of squeezing a nuisance settlement and a pittance of attorneys’
        fees out of a collection company, which it will often find cheaper to pay than to
        litigate. A cottage industry among limited players—plaintiffs’ lawyers, debtors, and
        even defendants’ lawyers—appears to be the primary progeny of the statute.

 Huebner v. Midland Credit Mgmt., Inc., 85 F. Supp. 3d 672, 673 (E.D.N.Y. 2015).

        In still another case, Judge Glasser observed:

        Given the innocuous nature of the Letter, the Court could not help but wonder: How
        did Kraus find herself in federal court? This question was posed to plaintiff’s
        counsel during oral argument, and his answer is enlightening: “[F]inancial
        distress.” Tr. at 17:3. According to plaintiff’s counsel, Kraus sought him out
        because “she’s in debt and she would like some guidance as to what she can do in
        terms of getting out.” Id. at 18:2–4. In other words, according to her counsel, Kraus
        did not seek an attorney because she felt abused, deceived, or otherwise aggrieved;
        she did so because she wanted help getting out of debt. The FDCPA is not a debt-
        relief statute, however, and courts should not indulge thinly veiled attempts to use
        it as one.

        Sadly, abuse of the statute is unsurprising given the development of the law in this
        area, and the Court suspects such abuse is fairly widespread. In 2006, the Court
        observed that “[t]he interaction of the least sophisticated consumer standard with
        the presumption that the FDCPA imposes strict liability has led to a proliferation
        of litigation in this district.” Jacobson v. Healthcare Fin. Servs., Inc., 434
        F.Supp.2d 133, 138 (E.D.N.Y. 2006), aff’d in part, vacated in part, rev’d in part,
        516 F.3d 85 (2d Cir. 2008). Since then, the number of FDCPA cases filed yearly in
        this District has more than quintupled. And small wonder, when all required of a
        plaintiff is that he plausibly allege a collection notice is “open to more than one
        reasonable interpretation, at least one of which is inaccurate.” Clomon v. Jackson,
        988 F.2d 1314, 1319 (2d Cir. 1993). This standard prohibits not only abuse but also
        imprecise language, and it has turned FDCPA litigation into a glorified game of
        “gotcha,” with a cottage industry of plaintiffs’ lawyers filing suits over fantasy
        harms the statute was never intended to prevent.

 Kraus v. Pro. Bureau of Collections of Maryland, Inc., 281 F. Supp. 3d 312, 321–22 (E.D.N.Y.




                                                 4
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 5 of 15 PageID #: 46




 2017). 1

            Graff v. United Collection Bureau, Inc., 132 F. Supp. 3d 470 (E.D.N.Y. 2016) provides yet

 another example of the present state of FDCPA litigation. In that case – the second class action

 brought against the same debt collector for the very same activity – counsel proposed a class action

 settlement that provided for hundreds of thousands of dollars in attorneys’ fees and administrative

 costs, but nothing – absolutely zero – in damages to be awarded to more than a half million

 members of the class. Id. at 473. This Court rejected the settlement, in which the total payout to

 those other than legal personnel amounted to a cy pres charitable donation equal to seven cents per

 plaintiff. Id.

            For cases involving statutory violations without actual damages, the FDCPA provides for

 a maximum of $1,000 in statutory damages. 15 U.S.C. § 1692k(a)(2)(A); Savino v. Computer

 Credit Inc., 164 F.3d 81, 86 (2d Cir.1998) (“All that is required for an award of statutory damages

 is proof that the statute was violated, although a court must then exercise its discretion to determine

 how much to award, up to the $1,000 ceiling.”). Moreover, liability in a class action under the

 FDCPA may not “exceed the lesser of $500,000 or 1 per centum of the net worth of the debt

 collector.” 15 U.S.C. § 1692k(a)(2)(B); accord Gallego v. Northland Grp. Inc., 814 F.3d 123, 126

 n.1 (2d Cir. 2016). Perhaps most significantly, a prevailing party under the FDCPA is entitled to

 “the costs of the action, together with a reasonable attorney’s fee as determined by the court.” 15

 U.S.C. § 1692k(a)(3); accord Jacobson v. Healthcare Fin. Services, Inc., 516 F.3d 85, 95 (2d Cir.

 2008) (“The FDCPA provides for fee-shifting as a matter of course to successful plaintiffs.”


 1
  In an effort to deal with the resulting crush of cases, judges in this district, and presumably elsewhere, have adopted
 FDCPA-specific procedures designed to encourage early resolution of these matters. See, e.g., Individual Practice
 Rule V(a) of District Judge Gary R. Brown (directing all FDCPA cases to court mediation); Individual Rule III. D. of
 Magistrate Judge Sanket Bulsara (directing that counsel appear with clients with full settlement authority at the Initial
 Rule 16 conference). Resistance to these efforts by plaintiff’s counsel is demonstrated by one of the cases at bar. See
 Civil Cover Sheet at 2, Kivo v. State Collection Service, Inc., No. 21-CV-3434, ECF No. 1-1 (counsel claiming that
 case is ineligible for mediation because “Matter filed as a putative class action”).


                                                            5
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 6 of 15 PageID #: 47




 (emphasis removed)). And “therein lies the rub.” 2

            Incentivized by the promise of easy settlements and attorneys’ fees, counsel representing

 FDCPA plaintiffs have applied considerable imagination in devising theories of violation. See,

 e.g., Bryan v. I.C. Sys., Inc., 2017 WL 9485658 (E.D.N.Y. 2017), adopted by No. 15-CV-6984,

 2017 WL 4326041 (E.D.N.Y. 2017) (rejecting claim that misrepresenting debt collector’s Better

 Business Bureau Rating as an A+ rather than a B constituted deceptive practice); Mebane v. GC

 Servs. Ltd. P’ship, 481 F. Supp. 2d 249, 249–50, 253 (S.D.N.Y. 2007) (finding “patently frivolous”

 claims by a plaintiff that “defendant's letter constituted a deceptive debt collection practice because

 it did not specifically list personal checks as an acceptable mode of payment”).

            Recent legal developments require additional analysis of some of these claims.



 The Transunion Decision

            In June 2021, the Supreme Court issued its ruling in TransUnion LLC v. Ramirez, which

 examined a class action brought under the Fair Credit Reporting Act. In that case, the class of

 plaintiffs alleged that the defendant “failed to comply with statutory obligations (i) to follow

 reasonable procedures to ensure the accuracy of credit files so that the files would not include

 OFAC alerts labeling the plaintiffs as potential terrorists; and (ii) to provide a consumer, upon

 request, with his or her complete credit file, including a summary of rights.” TransUnion LLC v.

 Ramirez, 141 S. Ct. 2190, 2207 (2021). The Court examined whether various subclasses of

 plaintiffs had standing, noting:

            For standing purposes, therefore, an important difference exists between (i) a
            plaintiff’s statutory cause of action to sue a defendant over the defendant’s violation
            of federal law, and (ii) a plaintiff ’s suffering concrete harm because of the
            defendant's violation of federal law. Congress may enact legal prohibitions and
            obligations. And Congress may create causes of action for plaintiffs to sue

 2
     Shakespeare, Hamlet, Act iii. Sc. 1.


                                                      6
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 7 of 15 PageID #: 48




         defendants who violate those legal prohibitions or obligations. But under Article
         III, an injury in law is not an injury in fact. Only those plaintiffs who have been
         concretely harmed by a defendant’s statutory violation may sue that private
         defendant over that violation in federal court . . . Article III grants federal courts
         the power to redress harms that defendants cause plaintiffs, not a freewheeling
         power to hold defendants accountable for legal infractions.

 Id. at 2205 (italics original; alterations omitted).

         Proceeding to the analysis, the Court reiterated some preliminary principles: “Plaintiffs

 bear the burden of demonstrating that they have standing . . . must maintain their personal interest

 in the dispute at all stages of litigation [and] must demonstrate standing with the manner and degree

 of evidence required at the successive stages of the litigation.” Id. at 2207–08 (alterations omitted).

 Furthermore, “Article III does not give federal courts the power to order relief to any uninjured

 plaintiff, class action or not.” Id. at 2208.

         Applying these concepts to the two groups of plaintiffs in TransUnion produced different

 results. Being falsely labeled as a terrorist, and having that information disseminated to third

 parties, the Court determined, resulted in “a harm with a ‘close relationship’ to the harm associated

 with the tort of defamation.” Id. at 2209. Where the defendant provided third parties with reports

 labeling plaintiffs as “potential terrorists, drug traffickers, or serious criminals,” such information

 could quite obviously “subject [plaintiffs] to hatred, contempt, or ridicule.” Id. Thus, the Court

 concluded, this group of plaintiffs “suffered a concrete harm that qualifies as an injury in fact.”

 Id.

         The remaining plaintiffs, however, had similarly false information contained in their credit

 files maintained by the defendants, but those reports were not disseminated. “The mere presence

 of an inaccuracy in an internal credit file, if it is not disclosed to a third party, causes no concrete

 harm.” Id. at 2210. Even the risk of future dissemination did not provide constitutional standing.

 Id.



                                                        7
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 8 of 15 PageID #: 49




        Two other claims addressed by the Court in TransUnion prove instructive. First, in the

 “disclosure” claim, plaintiffs alleged that the defendant, inconsistent with its obligations, “sent the

 plaintiffs copies of their credit files that omitted the OFAC information, and then in a second

 mailing sent the OFAC information.” Id. at 2213. The Court recognized that the “plaintiffs

 presented no evidence that, other than Ramirez, ‘a single other class member so much as opened

 the dual mailings,’ ‘nor that they were confused, distressed, or relied on the information in any

 way.’” Id. In the final analysis, the Court determined that “bare procedural violation[s], divorced

 from any concrete harm . . . does not suffice for Article III standing.” Id. (quoting Spokeo, Inc. v.

 Robins, 578 U. S. 330, 341 (2016)).

        Other district courts have recognized the effect of TransUnion on certain FDCPA cases.

 In Kale v. Procollect, Inc., No. 2:20-CV-2776, 2021 WL 2784556, at *3–4 (W.D. Tenn. July 2,

 2021), the district court dismissed an FDCPA class action, finding that the named plaintiff lacked

 standing because the complaint only “alleged procedural violations of the FDCPA.” In reaching

 this determination, the court held that, in TransUnion, the Supreme Court recognized that “risk-

 of-harm analysis applies only in suits seeking injunctive relief and cannot be used to establish

 standing in a suit for damages.” Id. Similarly, in Van Hoven v. Buckles & Buckles, P.L.C., No.

 1:14-CV-60, 2021 WL 2947593, at *4 (W.D. Mich. July 1, 2021), the district court found dismissal

 under the bona fide error defense “especially fitting” in light of TransUnion because “[t]here is no

 injury to Plaintiff, here, in just having the failed garnishment cost on the defendants’ books[.]”

 Since “[t]he $15 failed garnishment cost was never collected at all,” under TransUnion, “plaintiff

 may not have standing to proceed in any event.” Id.




                                                   8
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 9 of 15 PageID #: 50




         The Mailing Vendor Cases

         Each case addressed herein invokes a recently-developed “mailing vendor” theory –

 alleging that the defendant debt collector employed an outside firm to print and mail so-called

 “dunning” letters to the plaintiffs. Plaintiffs argue that this violates the statute because the FDCPA

 limits the individuals and entities with which a debt collector may share information. See 15

 U.S.C. § 1692c(b) (“[A] debt collector may not communicate, in connection with the collection of

 any debt, with any person other than the consumer, his attorney, a consumer reporting agency if

 otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt

 collector.”). These cases emanate from an 11th Circuit decision decided earlier this year. See

 Hunstein v. Preferred Collection and Management Services Inc., 994 F.3d 1341, 1347-49 (11th

 Cir. 2021).

         Hunstein, though instructive, is not binding upon this Court, as the Second Circuit has not

 spoken on this theory. Moreover, the Supreme Court’s decision in TransUnion casts significant

 doubt on the continued viability of Hunstein. And, as demonstrated below, even if valid, Hunstein

 may not apply to the facts of the instant cases.

         First, in TransUnion, the Supreme Court held that the “mere presence of an inaccuracy in

 an internal credit file, if it is not disclosed to a third party, causes no concrete harm.” 141 S. Ct. at

 2210. In reaching this determination, which certainly presents a hurdle to the mailing vendor

 theory advanced in Hunstein, the Court observed:

         . . . the plaintiffs also argue that TransUnion “published” the class members’
         information internally—for example, to employees within TransUnion and to the
         vendors that printed and sent the mailings that the class members received. That
         new argument is . . . unavailing. Many American courts did not traditionally
         recognize intra-company disclosures as actionable publications for purposes of the
         tort of defamation. Nor have they necessarily recognized disclosures to printing
         vendors as actionable publications.




                                                    9
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 10 of 15 PageID #: 51




 Id. at 2210 n.6 (citations omitted). While dicta, this language appears dispositive of the mailing

 vendor theory.

        Second, TransUnion emphasizes that “in a suit for damages, the mere risk of future harm,

 standing alone, cannot qualify as a concrete harm—at least unless the exposure to the risk of future

 harm itself causes a separate concrete harm.” Id. at 2210–11; see also Fifth Ave. Peace Parade

 Comm. v. Gray, 480 F.2d 326, 332 (2d Cir. 1973) (rejecting “mere speculative apprehension of

 future misuse of information” as grounds for standing). Even to consider the risk of future harm,

 the Supreme Court found that the plaintiffs had to demonstrate that “their individual credit

 information would be requested by third-party businesses and provided by TransUnion during the

 relevant time period . . . [or] that there was a sufficient likelihood that TransUnion would otherwise

 intentionally or accidentally release their information to third parties.” TransUnion, 141 S. Ct. at

 2212. Here, counsel repeatedly invokes the specter of potential future release of information by

 the mailing vendor. See, e.g., Complaint ¶ 25, Stergakos v. I.C. System, Inc., No. 21-CV-2312,

 ECF No. 1 (“[T]he debtor may well be harmed by the spread of this information.”); Letter at 2,

 Stergakos, No. 21-CV-2312, ECF No. 11 (“[A] letter vendor and its employees are often not

 subject to regulation by any statute or law imposing constraints on how long they can keep the

 information, what they can do with it, who they can disclose it to, or what security precautions

 they must maintain.”); Response Letter at 2, Ford v. Alpha Recovery Corp., No. 21-CV-2587, ECF

 No. 5 (“Plaintiff was distressed that Defendant would sue him for a debt he did not owe.”). Such

 speculative claims of potential future harm cannot support plaintiffs’ claim of Article III standing.

 See Fifth Ave. Peace Parade Comm. 480 F.2d at 332 (2d Cir. 1973) (“The shivering here was self-

 induced”).




                                                  10
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 11 of 15 PageID #: 52




         Third, the facts of these cases further distinguish them from cases in which plaintiffs can

 plausibly demonstrate injury-in-fact.           In contrast to the spurious information at issue in

 TransUnion, to wit: erroneously branding class members as terrorists, the cases at issue involve

 debts ranging from $482.28 to as little as $25.00. 3 Such information differs exponentially from

 the OFAC data at issue in TransUnion. It is one thing to falsely brand someone a drug trafficker;

 reporting that they failed to satisfy a modest obligation is quite another. Thus, attempts to

 analogize the harms alleged to a traditional common law tort simply fail. For example, using the

 defamation analysis applied in TransUnion, it seems untenable that the possible non-payment of a

 relatively small invoice could constitute “a defamatory statement that would subject [plaintiffs] to

 hatred, contempt, or ridicule,” particularly when such information is shared only with a mailing

 vendor. 141 S.Ct. at 2208. Similarly, it would be difficult to suggest, using the “invasion of

 privacy” analysis adopted in Hunstein, that communication of purported non-payment of a

 relatively de minimis debt to a mailing vendor constitutes a “matter publicized . . . of a kind that . . .

 would be highly offensive to a reasonable person.” 994 F.3d at 1347; compare Hunstein, 994 F.3d

 at 1347 (defining the identifiable family of common-law, invasion of privacy torts used as an

 analogous measure of damages) with Response Letter, Colas v. Sentry Credit, Inc., et al, No. 21-

 CV-3383, ECF No. 6 (invoking invasion of right to privacy as sole ground for standing). Finally,

 plaintiffs cannot invoke the common law tort of intentional infliction of emotional distress because

 simply mailing a collection letter, even if erroneous, is a far cry from “extreme and outrageous

 conduct.” See Conboy v. AT & T Corp., 241 F.3d 242, 258-59 (2d Cir. 2001) (numerous telephone

 calls from debt collectors is not extreme and outrageous conduct that “go[es] beyond all possible




 3
   According to the allegations in the complaints and the annexed documentation, most if not all of these debts were
 incurred by plaintiffs or, at a minimum, constitute debts arguably owed by the plaintiffs.


                                                         11
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 12 of 15 PageID #: 53




 bounds of decency”). 4

          Alleged Deceptive Practices

          In two actions, in addition to the mail vendor claim, plaintiffs allege that the debts in

 question were not, in fact, owed, and therefore constitute actionable deceptive practices by the

 defendants. However, in not one of these actions does plaintiff allege any actual injury from

 receiving the purportedly false notice. For example, in Ford, No. 21-CV-2587, counsel for

 plaintiff filed a letter contending the following:

          Specifically, related to Defendant’s attempts to collect money from Plaintiff that he
          did not owe, Plaintiff suffered emotional distress, confusion as to his rights and why
          Defendant was seeking to collect money from him that he did not owe, frustration,
          worry, and lost time. . . . Plaintiff was distressed that he was being subjected to
          collection attempts on a debt he did not owe.

 Response Letter, ECF No. 5 at 2. Yet the complaint in that action is devoid of any such allegation.

 Compare id. with Complaint, ECF No. 1 ¶¶ 53-98. This, standing alone, would warrant a dismissal

 under Rule 12(b)(6). Even assuming, arguendo, that plaintiff could establish that the allegedly

 erroneous collection letters arose to the level of fraud, plaintiff is “barred from seeking damages

 for emotional distress on the basis of defendants’ purported fraud.” Lovely Peoples Fashion, Inc.

 v. Magna Fabrics, Inc., No. 95-CV-8450, 1998 WL 422482, at *8 (S.D.N.Y. July 22, 1998)

 (collecting cases).

          In each of these complaints, though, the notion that plaintiff does not owe the debt appears

 predicated upon the notion that the plaintiff did not have any relationship with the debt collector.

 However, the collection notices appended to the complaints each clearly identify an “original


 4
   On July 21, after the filing of this Court’s show cause order regarding standing and the response thereto, counsel in
 Colas, No. 21-CV-3383 filed an amended complaint setting forth allegations regarding plaintiff’s standing. Amended
 Complaint, ECF No. 10. Colas alleges standing based upon the mail vendor theory, specifically noting that the alleged
 violation of Section 1692c(b) “has a close relationship to an invasion of privacy” and “a public disclosure of private
 facts.” Id. ¶¶ 8, 15. For the reasons set forth in this opinion, it does not appear that advising a mailing vendor about
 a $428 dispute could rationally constitute a “matter publicized. . . of a kind that . . . would be highly offensive to a
 reasonable person.” Hunstein, 994 F.3d at 1347.


                                                           12
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 13 of 15 PageID #: 54




 creditor,” such that these allegations do not seem facially plausible. Compare, e.g., Complaint ¶

 36, Babst v. Phoenix Financial Services LLC et al, No. 21-CV-3462, ECF No. 1 (“PCP is a stranger

 to plaintiff”), with ECF 1-1 at 2 (identifying “Port Emerg Med Svcs PC” as the “original creditor”).

 Thus, rather than a situation in which a plaintiff is being billed for an amount simply not owed,

 counsel seems to be invoking the notion that an original creditor is not properly identified,

 suggesting that the notice fails under the least sophisticated consumer test. See Eun Joo Lee v.

 Forster & Garbus LLP, 926 F. Supp. 2d 482, 487 (E.D.N.Y. 2013) (“Plaintiff has stated a plausible

 claim that the Collection Letter was misleading to the least sophisticated customer and failed to

 identify the creditor to which Plaintiff owed the debt.”). To the extent the complaints allege such

 violations, plaintiffs again fail to show a concrete injury in fact from such a violation.

        Finally, to the extent counsel attempts to characterize the notices as constituting

 informational violations of the statute, without alleging any harm, such efforts do not confer

 standing. See TransUnion, 141 S. Ct. at 2214 (“An ‘asserted informational injury that causes no

 adverse effects cannot satisfy Article III.’” (citation omitted)).



        Conclusion

        None of the plaintiffs have sufficiently alleged a concrete and particularized injury-in-fact

 sufficient to satisfy Article III standing. As such, the Court lacks jurisdiction over these claims,

 and the cases are dismissed.

        For avoidance of doubt, the complaints are dismissed without prejudice subject to

 repleading within fourteen days. This period will allow, if appropriate, plaintiffs to amend their

 pleading to allege facts, if any exist, demonstrating actual damages or, in the alternative, other

 forms of relief that plaintiffs may be able to pursue. In addition, this dismissal is without prejudice




                                                   13
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 14 of 15 PageID #: 55




 to refiling in state court if appropriate. See TransUnion, 141 S. Ct. at 2224 (Thomas, J., dissenting)

 (suggesting that state courts may have jurisdiction over certain claims even in the absence of

 Article III standing). After fourteen days, the dismissal will be deemed with prejudice.



 SO ORDERED.



 Dated: Central Islip, New York
        July 23, 2021
                                                       /s/ Gary R. Brown
                                                       GARY R. BROWN
                                                       United States District Judge




                                                  14
Case 2:21-cv-03002-GRB-AKT Document 13 Filed 07/23/21 Page 15 of 15 PageID #: 56




                       Ex. A - List of Cases Subject to this Order


  Case No.                    Name                  Amount of    Class
                                                      Debt       Action
                                                                 Sought
  21-2312       Stergakos v. I.C. System               $387.28   Yes
  21-2587       Ford v. Alpha Recovery                 $440.28   Yes
  21-3002       Nasca v. International Recovery         $25.00   Yes
  21-3383       Colas v. Sentry Credit                 $482.28   Yes
  21-3434       Kivo v. State Collection Service       $330.03   Yes
  21-3462       Babst v. Phoenix Financial             $367.81   Yes
                Services




                                            15
